FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Gregory P. Hatzis, Plaintiff in the trial court

secured an extension of ninety-two (92) days in which to file Appellee’s Brief in the following

numbered and entitled cause:


Ex Parte Gregory P. Hatzis

No. 12-14-00199-CV



       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 10th day of July 2015,
A.D.

                                                   Respectfully yours,

                                                   CATHY S. LUSK, CLERK


                                                   By: ______________________________
                                                       Katrina McClenny, Chief Deputy Clerk